Mr. Justice McSurely delivered tbe opinion of tbe court. Tbis is a suit for services rendered by A. M. Dog-gett, a member of tbe firm of appellees, real estate brokers, for Charles Ruppert, appellant, at bis instance and request. Tbe case was tried by tbe court and a jury, and appellees obtained a verdict and judgment for $2,500, wbicb we are asked to reverse. Tbe transaction involved was tbe sale of tbe leasehold of tbe northwest corner of Quincy street and State street, in Chicago, wbicb was owned by appellant. Tbe evidence proved that appellant employed A. M. Doggett to secure a purchaser of tbe leasehold; that Doggett brought one Jacob Kesner to appellant as a possible purchaser; that negotiations back and forth between appellant and Kesner were carried on for a considerable time, in wbicb Doggett took an active part, and that finally Kesner did buy tbe leasehold. Appellant claims that Doggett was not tbe procuring cause of tbe sale but that bis employment had ceased, and that the sale to Kesner was brought about through other causes than through the services of Doggett. Considerable testimony wbicb it is argued supports tbis claim was presented to tbe jury. It is not necessary to narrate it in this opinion. After giving careful consideration to tlie record before us, we are unable to say that tbe conclusion of tbe jury was against tbe weight of tbe evidence. Tbe question whether tbe services and efforts of Doggett were tbe procuring cause of effecting tbe sale to Kesner, was a question of fact for tbe jury, and upon tbe record before us its verdict should not be disturbed. Reed v. Young, 146 Ill. App. 210; Hafner v. Herron, 165 Ill. 242; Rigdon v. More, 226 Ill. 382. Tbe point is made that Doggett did not act in good faith towards appellant, but apparently tbe jury thought otherwise, and tbe evidence presented as supporting this claim of bad faith is not convincing. Some complaint is.made of tbe rulings of the court upon tbe evidence, but nothing appears sufficiently serious to require a reversal. Tbe suit was commenced by W. L. Doggett, H. E. L. Doggett and A. M. Doggett, doing business as W. L. Doggett & Brothers, while tbe evidence shows that one O. J. Doggett was also a member of tbe firm, and it is argued that this nonjoinder bars a recovery. We do not agree with this contention, for it comes too late to raise this point for tbe first time in tbe Appellate Court. Spraker v. Ennis, 78 Ill. App. 446; Johnson v. Richardson, 17 Ill. 302. Furthermore, no assignment of error is made on this point, and therefore it is not before us. Swift & Co. v. Fue, 167 Ill. 443. Tbe general assignment of error that tbe court erred in denying defendant’s motion to find for tbe defendant is not sufficient. Stanley v. Chicago T. & S. Bank, 61 Ill. App. 257; Prairie State Loan & Bldg. Ass ’n v. Gorrie, 167 Ill. 414; Berry v. City of Chicago, 192 Ill. 154. Finding no reversible error in tbe record, tbe judgment is affirmed. Affirmed.